Citation Nr: 1800080	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  15-17 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to February 5, 2001 for the grant of service connection for PTSD.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to August 23, 2002.

3.  Entitlement to a total rating for compensation based upon individual unemployability (TDIU) prior to August 23, 2002.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from April 1964 to April 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision (notice sent July 2012) issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

A TDIU issue has been added to the appeal because a TDIU claim is part of an increased rating claim when such claim is asserted by the Veteran or raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, a TDIU issue has again been raised by the record for the period prior to August 23, 2002.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to a rating in excess of 30 percent for PTSD and for TDIU prior to August 23, 2002 are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for PTSD on May 13, 1988; this claim was not adjudicated, and a subsequent claim was denied in October 1992.

2.  In October 2005, the Veteran submitted a service record, specifically an Award of the Meritorious Unit Commendation, which was associated with the record for the first time.  There was sufficient information in the record at the time of the prior rating decision for VA to have identified and obtained this record, and several inquiries were made to the National Personnel Records Center.

3.  On February 5, 2001, the RO received the Veteran's claim of entitlement to service connection for PTSD, and in the June 19, 2012 rating decision, the RO granted service connection for PTSD with a 30 percent rating effective February 5, 2001, and a 100 percent rating from August 23, 2002; the decision was based in part upon the stressor/combat engagement information contained in the service record associated with the record in October 2005.


CONCLUSION OF LAW

The criteria for an effective date of May 13, 1988, but no earlier, for the award of service connection for PTSD are met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.156(c), 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board has reviewed the Veteran's record and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).  The issue on appeal stems from the original grant of service connection for PTSD and is a "downstream" issue for which additional notice is not required.  

The Veteran seeks an effective date earlier than February 5, 2001 for service connection for PTSD.  He contends that the effective date for the grant of service connection for PTSD should be in March 1982.  Specifically, he asserts that he initially filed a claim for service connection for a psychiatric disorder in March 1982; service connection was ultimately awarded based, in part, on confirmation of combat through service records that were not in the file at the time the March 1982 claim was adjudicated, and therefore, under 38 C.F.R. § 3.156(c), the effective date should be March 1982.

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400. 

Furthermore, the effective date based on the submission of new and material evidence received after a final disallowance is the date of receipt of a new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  However, the regulations allow for the assignment of retroactive benefits when the new and material evidence in question consists of newly identified or associated service department records.

The applicable statutory and regulatory provisions require that VA look to all communications from the Veteran that may be interpreted as applications or claims, both formal and informal, for benefits.  VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 5102; 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must identify the benefit sought and evidence an intent to apply for the benefit.  See 38 C.F.R. §§ 3.1(p), 3.155(a).  Importantly, medical evidence reflecting treatment for and diagnosis of a condition does not constitute, by itself, an informal original claim for service connection under 38 C.F.R. § 3.155(a), "because the mere presence of the medical evidence does not establish an intent on the part of the Veteran to seek" service connection for that condition.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006).

The evidence shows the Veteran filed an original claim in February 1978 for service connection for nervous conditions that was denied in an August 1978 rating decision.  The Veteran appealed that rating decision; and in January 1980 the Board denied the appeal (for service connection for a neuropsychiatric disorder).  Following a March 1982 correspondence, the RO determined in a September 1982 rating decision (notice sent October 1982) (claimed filed February 1982) that the Veteran was not eligible for non-service connected disability pension benefits (claiming, in pertinent part, major depressive episode).  In January 1984 the Veteran filed a claim for service connection for a nervous condition secondary to chronic prostatitis.  In addition, in January 1984 and in January 1985 he submitted claims for service connection for a mental illness.  By July 1986 rating decision, nonservice-connected disability pension benefits were granted predicated on evidence that established the presence of obstructive brain syndrome with psychosis. 

On May 13, 1988 the Veteran submitted an informal claim for service connection for PTSD, along with a March 1988 VA hospital record indicating an Axis I diagnosis of PTSD.  In September 1988 the RO notified the Veteran that additional evidence was needed to develop his claim for service connection for a nervous condition claimed as PTSD.  It does not appear that the claim was ever adjudicated, despite the submitted evidence of a PTSD diagnosis.  On June 30, 1992, the Veteran submitted an informal claim for service connection for PTSD.  In an October 8, 1992 notice, the RO denied the Veteran's claim for service connection for PTSD.  In a September 1994 rating decision, service connection for a neuropsychiatric disorder as a result of exposure to Agent Orange was denied.  In February 2001 the Veteran filed a claim for service connection for PTSD.  In a March 2002 rating decision, the RO denied service connection for PTSD.  An August 2002 rating decision confirmed and continued the March 2002 denial.  In February 2005 the Board reopened the previously denied service connection claim for PTSD and denied the claim on the merits.  In June 2005 the United States Court of Appeals for Veterans Claims (Court) remanded the Board's decision that denied service connection for PTSD, pursuant to a joint motion to remand.  In July 2010 the Board remanded the claim of entitlement to service connection for PTSD for additional development to include obtaining the Veteran's service personnel records.  By rating decision in June 2012, service connection for PTSD was granted with a rating of 30 percent effective February 5, 2001; a 100 percent rating was assigned from August 23, 2002.

The Veteran disagrees with the effective date of February 5, 2001, assigned for the grant of service connected benefits for PTSD.  The Veteran's attorney asserts that the Veteran initially filed a claim for service connection for a psychiatric disorder in March 1982 and benefits were ultimately awarded based, in part, on confirmation of combat through service records that were not in the record at the time the March 1982 claim was adjudicated.  The attorney argues that the effective date of the grant of service connection for PTSD should be March 1982 pursuant to 38 C.F.R. § 3.156(c).

Initially, the Board disputes the Veteran's contention that the effective date of the grant of service connection for PTSD should be March 1982.  As no service connection claim was filed in 1982, an effective date in March 1982 for the grant of service connection for PTSD is not for consideration.  

The Board finds that the Veteran's original claim for service connection for a psychiatric disorder, namely a nervous condition, was denied by rating decision in August 1978; and service connection for a neuropsychiatric disorder was denied by the Board in January 1980.  Neither of these determinations adjudicated the claim of entitlement to service connection for PTSD.  The Board notes that PTSD has unique evidentiary and regulatory requirements.  See 38 C.F.R. § 3.304(f).  Subsequently, on May 13, 1988, the Veteran filed a claim for service connection for PTSD.  The Veteran did not respond to the RO's request for additional evidence to support the claim for PTSD, but he had already submitted evidence of a PTSD diagnosis from March 1988.  The Board therefore does not find that this claim was "abandoned" per 38 C.F.R. § 3.158(a).  In June 1992, the Veteran submitted an informal claim for service connection for PTSD that the RO denied in an October 8, 1992 determination.  Claims that are based on distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims for new and material evidence purposes.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  See also Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (a newly diagnosed psychiatric disorder (e.g., PTSD), even if medically related to a previously diagnosed disorder (such as nervous condition/neuropsychiatric disorder), is not the same for jurisdictional purposes when it has not previously been considered).

Pursuant to 38 C.F.R. § 3.156(c), newly discovered service department records can serve as a basis for providing an earlier effective date.  That is, 38 C.F.R. § 3.156(c)(1) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the record relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  In this way, when 38 C.F.R. § 3.156(c) is invoked, "the original claim is not just re-opened, it is reconsidered and serves as the date of the claim and the earliest date for which benefits may be granted."  Vigil v. Peake, 22 Vet. App. 63, 66-67 (2008); see also Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011).  Here, the Veteran submitted a copy of an Award of the Meritorious Unit Commendation, which was awarded to the 6th Battalion, 27th Artillery unit that supported military operations in the Republic of Vietnam from January to October 1966.  According to the Veteran's DD-214 his last duty assignment prior to his April 1966 discharge was with the service battery, 6th Battalion, 27th Artillery of the U.S. Army in Vietnam.  The Veteran stated that the unit commendation constitutes evidence that he engaged in combat, such that verification of claimed stressors is not required; or alternatively that the document itself constitutes verification of claimed stressors.  

The Award of the Meritorious Unit Commendation clearly fits 38 C.F.R. § 3.156(c)(1)'s description of an official service department record that existed and had not been associated with the Veteran's record when VA first denied the claim in October 1992.  Under 38 C.F.R. § 3.156(c)(3), an award made based all or in part on additional service department records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  In this case, the PTSD diagnosis was first shown in March 1988, and the original, unadjudicated claim was received on March 13, 1988.  Resolving any doubt in the Veteran's favor, the Board finds that the Award of the Meritorious Unit Commendation service department record triggers reconsideration of the Veteran's May 13, 1988 original service connection claim for PTSD. 


ORDER

An effective date of May 13, 1988 for the award of service connection for PTSD is granted.


REMAND

Having established an effective date of May 13, 1988 for the grant of service connection for PTSD, the Veteran's claim must now be considered under the previously applicable version of 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  The criteria under this section, in effect until November 7, 1996 (at which time the current criteria went into effect), must be considered by the AOJ before a determination on the claim for an increased evaluation prior to August 23, 2002 is decided by the Board.  

TDIU is part of an increased disability rating claim when such claim is raised by the record; and that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the issue of entitlement to a TDIU was raised by the record; a September 1996 VA mental disorders examination reveals the Veteran has been unemployed since 1991.  Prior to unemployment he worked at a gas station and had also performed other odd jobs.  In an October 2001 VA initial evaluation for PTSD report, the Veteran reported that after his return to Puerto Rico in 1981 he was unable to work because of his emotional disorder

The medical evidence of record reveals the Veteran had multiple VA hospitalizations between 1982 and 1988, including being hospitalized for 24 days for his PTSD.  Moreover, the Veteran has been unemployed for many years attributable to his psychiatric disorder, to include PTSD.  The Board concludes that the facts of this case meet the criteria for submission of the Veteran's claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of entitlement to a TDIU on an extraschedular basis prior to August 23, 2002.  Therefore, remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of whether a TDIU on an extraschedular basis is warranted prior to August 23, 2002.  Include a copy of this remand as well as a full statement as to the Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).

2.  After completing this and any other development deemed necessary, adjudicate the issues of entitlement to an increased rating for PTSD and to TDIU prior to August 23, 2002.  The provisions of 38 C.F.R. § 4.132 (1996) must be considered in this regard.  If the benefit sought on appeal remains denied, issue the Veteran and his attorney a supplemental statement of the case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


